Title: From Thomas Jefferson to James Monroe, 5 February 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Feb. 5. 24.
The inclosed letter is from a person entirely unknown to me; yet it seems to expect a confidence which prudence could give to a stranger. and as he seems to write under your authority, I take the liberty of confiding my answer to yourself directly, and of returning his paper to you.I do not know that the publication of the papers of the old Congress could be objected to, except such as might contain personalities of no consequence to history. but care should be taken that they should be impartially published, and not all on one side. we have seen how false a face may be given to history by the garbling of documents. even during the old Congress, and in it’s body, we had our whigs & tories. mr Wagner says that for the present he acknoleges no party, & supposes his continuance in office during 6. years of my administration a proof of his fidelity and impartiality, even while he was a party man. but every one knows that the clerks of the offices had been appointed under federal heads, who appointed federalists only and exclusively, that the whole mass of them were federal, and that I never meddled with any of them. his conversion from vehemence to neutrality having taken place only since his withdrawing from the editorship of the Baltimore Federalist the proofs of it have not yet reached this part of the country. yet his word need not be doubted further than as we all believe ourselves neutral. he is certainly capable of the task, and has the advantage of being familiar with the arrangement of the papers; yet not more so than the gentlemen now in that office, and who have been longer in it than he has. on the whole my opinion is favorable to the publication, when it can be fairly made; but that it’s want is not so pressing but that it is better to let it wait until it can be so done as to give to history it’s true face.I shall be among those most rejoiced at seeing La Fayette again. but I hope Congress is prepared to go through with their compliment worthily: that they do not mean to invite him merely to dine; that provision will be made for his expences here, which you know he cannot afford, and that they will not send him back empty handed. this would place us under indelible disgrace in Europe. some 3. or 4. good townships in Missouri, or Louisiana, or Alabama Etc should be in readiness for him, and may restore his family to the opulence which his virtues have lost to them.I suppose the time of the visit will be left to himself, as the death of Louis XVIII. which has probably taken place, or soon must do so, will produce a crisis in his own country from which he could not absent himself by a visit of compliment, ever and affectionately your’sTh: Jefferson